Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 1 of 20 Page ID #:484
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 2 of 20 Page ID #:485
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 3 of 20 Page ID #:486
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 4 of 20 Page ID #:487
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 5 of 20 Page ID #:488
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 6 of 20 Page ID #:489
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 7 of 20 Page ID #:490
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 8 of 20 Page ID #:491
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 9 of 20 Page ID #:492
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 10 of 20 Page ID
                                  #:493
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 11 of 20 Page ID
                                  #:494
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 12 of 20 Page ID
                                  #:495
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 13 of 20 Page ID
                                  #:496
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 14 of 20 Page ID
                                  #:497
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 15 of 20 Page ID
                                  #:498
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 16 of 20 Page ID
                                  #:499
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 17 of 20 Page ID
                                  #:500
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 18 of 20 Page ID
                                  #:501
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 19 of 20 Page ID
                                  #:502
Case 8:18-cv-00813-CJC-KES Document 72-5 Filed 12/31/18 Page 20 of 20 Page ID
                                  #:503
